1

GLD-062                                                       NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                    No. 11-3807
                                    ___________

     PATRICK D. TILLIO, SR.; EMANUELA COKER, Esquire; JIM OSMAN

                             PATRICK D. TILLIO, SR,
                                             Appellant

                                          v.

           NORTHLAND GROUP INC; SHERAWN M HOLLIE;
 HARRY SPIESS; VINCENT'S HARDWARE FLOORING; JULES MANDELSOHN
                ____________________________________

                   On Appeal from the United States District Court
                      for the Eastern District of Pennsylvania
                       (E.D. Pa. D.C. Civil No. 11-cv-05516)
                     District Judge: Honorable Cynthia M Rufe
                    ____________________________________

              Submitted for Possible Dismissal for Lack of Jurisdiction,
             Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B), or
          Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                 December 8, 2011

    Before: FUENTES, GREENAWAY, JR., and STAPLETON, Circuit Judges

                           (Opinion filed: January 4, 2012)
                                     _________

                                     OPINION
                                     _________

                                          1
                                              2

PER CURIAM
     Patrick Tillio, Sr., proceeding pro se, appeals the decision of the District Court

dismissing his complaint without prejudice for failure to comply with Rule 8(a) of the

Federal Rules of Civil Procedure. Tillio filed a pro se complaint against several

individuals which appears to allege that they had „scammed‟ him in some fashion. The

complaint offered little insight into either the nature of his claims or any basis for federal

jurisdiction. The District Court determined that his complaint did not comply with Rule

8(a) of the Fed. R. Civ. P. and dismissed it without prejudice. It further provided Tillio

with 30 days during which to amend his complaint prior to administratively closing the

case. Tillio did not amend, and appealed after that period had run.

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 12911 and review

the District Court‟s dismissal under Rule 8 for an abuse of discretion. In re

Westinghouse Sec. Litig., 90 F.3d 696, 702 (3d Cir. 1996). Rule 8(a) requires a pleading

to contain “a short and plain statement of the claim showing that the pleader is entitled to

relief.” A district court may sua sponte dismiss a complaint for failure to comply with

Rule 8, but dismissal “is usually reserved for those cases in which the complaint is so


       1
         “Generally, an order which dismisses a complaint without prejudice is neither
       final nor appealable because the deficiency may be corrected by the plaintiff
       without affecting the cause of action.” Borelli v. City of Reading, 532 F.2d 950,
       951 (3d Cir. 1976). “Only if the plaintiff cannot amend or declares his intention to
       stand on his complaint does the order become final and appealable.” Id. at 951-52.
       Here, Tillio did not amend his complaint within the 30 days provided by the
       District Court and instead appealed after the period‟s close. As a result the
                                             2
                                              3

confused, ambiguous, vague, or otherwise unintelligible that its true substance, if any, is

well disguised.” Simmons v. Abruzzo, 49 F.3d 83, 86 (2d Cir. 1995) (quotations

omitted). We agree with the District Court that Tillio‟s complaint was rambling and

unclear, and discern no error in its dismissal.

       As the appeal presents no substantial question, we will summarily affirm the

judgment below. See 3d Cir. L.A.R. 27.4 and 3d Cir. I.O.P. 10.6




       District Court‟s order is deemed final and appealable.
                                             3